       Case 19-15027                  Doc 4          Filed 05/28/19 Entered 05/28/19 14:58:12                                     Desc Ch 7 First
                                                       Mtg Corp No POC Page 1 of 1
Information to identify the case:
Debtor
                   Bell Group Logistics & Events, Inc.                                              EIN 14−3999973
                   Name


United States Bankruptcy Court Northern District of Illinois
                                                                                                    Date case filed for chapter 7 5/24/19
Case number: 19−15027

Official Form 309C (For Corporations or Partnerships)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                                             12/15

For the debtor listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has been
entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot
sue, assert a deficiency, repossess property, or otherwise try to collect from the debtor. Creditors cannot demand repayment
from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and punitive damages
and attorney's fees.
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.
1. Debtor's full name                        Bell Group Logistics & Events, Inc.

2. All other names used in the
   last 8 years
3. Address                                   c/o Robert Bell
                                             1002 N Douglas Ave
                                             Arlington Heights, IL 60004

4. Debtor's attorney                         David M Siegel                                                       Contact phone 847 520−8100
                                             David M. Siegel & Associates                                         Email: davidsiegelbk@gmail.com
    Name and address                         790 Chaddick Drive
                                             Wheeling, IL 60090

5. Bankruptcy trustee                        Philip V Martino ESQ                                                 Contact phone 312−715−5068
                                             Quarles & Brady                                                      Email: philip.martino@quarles.com
    Name and address                         300 N. LaSalle
                                             Suite 4000
                                             Chicago, IL 60654

6. Bankruptcy clerk's office                 Eastern Division                                                     Hours open:
                                             219 S Dearborn                                                       8:30 a.m. until 4:30 p.m. except Saturdays,
    Documents in this case may be            7th Floor                                                            Sundays and legal holidays.
    filed at this address. You may           Chicago, IL 60604
    inspect all records filed in this case
    at this office or online at                                                                                   Contact phone 1−866−222−8029
    www.pacer.gov.
                                                                                                                  Date: 5/28/19

7. Meeting of creditors                      July 10, 2019 at 02:00 PM                                            Location:
    The debtor's representative must
    attend the meeting to be                 The meeting may be continued or adjourned to a later date. If        219 South Dearborn, Office of the U.S.
    questioned under oath. Creditors         so, the date will be on the court docket.                            Trustee, 8th Floor, Room 800, Chicago,
    may attend, but are not required to                                                                           IL 60604
    do so.

8. Proof of claim                            No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now.
    Please do not file a proof of            If it later appears that assets are available to pay creditors, the clerk will send you another notice telling you
    claim unless you receive a notice        that you may file a proof of claim and stating the deadline.
    to do so.

9. Creditors with a foreign                  If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court to
   address                                   extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you have
                                             any questions about your rights in this case.
Official Form 309C (For Corporations or Partnerships) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                      page 1
